DETAILED ACTION
This Office Action is responsive to the Amendment filed 1 July 2022.  Claims 1, 

10, 14, 16, 17, 19, 23, 26, 27, 33, 39-41, 52, 54, 55, 57, 58 and 81 are now pending.  

The Examiner acknowledges the amendments to claims 1, 14, 17, 19, 26, 27, 39, 41 

and 58, as well as the cancellation of claims 2 and 79.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 27 and 55 are objected to because of the following informalities:  at lines 6 and 10 of claim 1, “muscle stimulation wherein” should apparently read –muscle stimulation, wherein--; at line 12 of claim 1, “and/or bowel comprises” should apparently read –and/or bowel function comprises--; at line 10 of claim 27, “repitition” should apparently read –repetition--; and at lines 2 and 7 of claim 55, “electrical stimulus” should apparently read –electrical stimulation--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1, 10, 14, 16, 17, 19, 23, 26, 27, 33, 39-41, 52, 54, 55, 57, 58 and 81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 5 recites the limitation "the activity of spinal circuitry”.  There is insufficient antecedent basis for this limitation in the claim.  Moreover, it is unclear what comprises “activity of spinal circuitry” as “activity” could relate to a variety of different steps/reactions.  
At lines 6 and 10 of claim 1, it is unclear if the recitation of “rather than direct peripheral nerve or muscle stimulation” is intended to exclude “direct peripheral nerve or muscle stimulation” or not.  
Claim 1 has been amended to recite that the magnetic or electrical stimulation is applied over the midline of the spinal cord.  It is unclear if this implies over the head of the patient which would be over the midline of the spinal cord, or over the midline of the spinal cord in a patient in a prone position.  While the specification mentions stimulation be applied at the midline of the spinal cord, and leads being centered over the physiological midline of a subject, and a coil centered along the midline at the L1 vertebral level during stimulation, none of these teachings make clear application of stimulation over the midline of the spinal cord.  
Claim 39 is indefinite as it recites that “said stimulation is applied at the midline of the spinal cord” however claim 1 recites that the stimulation is applied over the midline of the spinal cord.  It is unclear how the stimulation can be applied at both the midline and over the midline of the spinal cord.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 17, 23, 33, 39 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burnett et al. (U.S. Pub. No. 2003/0158583).  Regarding claim 1, Burnett et al. (hereinafter Burnett) discloses a method of facilitating voiding or control of bladder and/or bowel in a subject with dysfunctional bladder and/or bowel function ([0025] and [0064]), said method comprising: providing magnetic stimulation over the midline of the spinal cord at a location ([0068], [0069] and Fig. 5), frequency and intensity sufficient to alter the activity of spinal circuitry (“electromagnetic stimulation of sacral…nerve roots acutely abolishes unstable contractions in patients with [detrusor instability]” [0025]), wherein the altered activity of spinal circuitry provides volitional voiding or control of bladder and/or bowel ([0025], [0071]-[0073], [0066] and [0067]), wherein said dysfunctional bladder and/or bowel function comprises: neurogenic bladder dysfunction; or post-surgical constipation; or narcotic-induced constipation; or opioid constipation; or dysfunction induced by an inflammatory stimulus, trauma or infection; or pregnancy associated bladder and/or bowel dysfunction; or dysfunctional bladder and/or bowel associated with a condition selected from the group consisting of meningomyelocele, diabetes, AIDS, alcohol abuse, vitamin B12 deficiency neuropathies, herniated disc, irritable bowel syndrome, damage due to pelvic surgery, syphilis, overactive bladder, underactive bladder, stress incontinence, and a tumor ([0025] and [0064]).  Regarding claim 10, said magnetic or transcutaneous stimulation comprises stimulation at a frequency ranging from about 0.5 Hz up to about 15 Hz to induce micturition; and/or said magnetic or transcutaneous stimulation is at a frequency of about 1 Hz; and/or said magnetic or transcutaneous stimulation comprises stimulation at a frequency from about 20 Hz up to about 100 Hz to stop or prevent micturition; and/or said magnetic or transcutaneous stimulation is at a frequency of about 30 Hz [0055].  Regarding claim 17, said treatment comprising said magnetic and/or transcutaneous stimulation comprises 1, or 2, or 3, or 4, or 5, or 6, or 7, or 8, or 9, or 10 or more continuous stimulation periods [0066].  Regarding claim 19, said continuous stimulation periods range in duration from about 10 sec, or from about 20 sec, or from about 3 sec or from about 40 sec, or from about 50 sec, or from about 1 min, or from about 2 minutes up to about 10 minutes, or up to about 8 minutes, or up to about 6 minutes or said continuous stimulation period(s) are about 4 minutes in duration [0066]. Regarding claim 23, said treatment is repeated [0066].  Regarding claim 33, said magnetic stimulation is applied over the cervical and/or thoracic and/or lumbosacral spinal cord (Fig. 5, [0025] and [0068]). Regarding claim 39, said magnetic stimulation is applied at the midline of the spinal cord (Fig. 5 and [0068]).  Regarding claim 41, said magnetic or transcutaneous stimulation is at a frequency of at least about 0.5 Hz, at least about 1 Hz, or at least about 2 Hz, or at least about 3 Hz, or at least about 4 Hz, or at least about 5 Hz, or at least about 10 Hz, or at least about 20 Hz or at least about 30 Hz or at least about 40 Hz or at least about 50 Hz or at least about 60 Hz or at least about 70 Hz or at least about 80 Hz or at least about 90 Hz or at least about 100 Hz, or at least about 200 Hz, or at least about 300 Hz, or at least about 400 Hz, or at least about 500 Hz [0055].  
Claims 1, 10, 17, 19, 33, 39, 41, 57, 58 and 81 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rezai et al. (U.S. Pub. No. 2015/0190634).  Regarding claim 1, Rezai et al. (hereinafter Rezai) discloses a method of facilitating voiding or control of bladder and/or bowel in a subject with dysfunctional bladder and/or bowel function (treating GI disorder – see Abstract and [0006]), said method comprising: providing a treatment comprising application of transcutaneous electrical stimulation over a midline of the spinal cord (in spinal epidural space which would be “over” a midline of the spinal cord with a patient in a prone position [0019]; also “over a midline of the spinal cord” would be anticipated by delivery of a therapy signal to a therapy device adjacent a CNS target such as the spinal nervous tissue [0095] as the therapy device is not in physical contact with the spinal nervous tissue target) at a location (Fig. 4, [0012], [0074] and [0075]), frequency and intensity [0060] sufficient to alter the activity of spinal circuitry, rather than direct peripheral nerve or muscle stimulation, wherein the altered activity of spinal circuitry provides volitional voiding or control of bladder and/or bowel ([0095], [0074], [0075] and [0078]), wherein said dysfunctional bladder and/or bowel function comprises IBS [0074].  Regarding claim 10, said magnetic or transcutaneous stimulation comprises stimulation at a frequency ranging from about 0.5 Hz up to about 15 Hz to induce micturition; and/or said magnetic or transcutaneous stimulation is at a frequency of about 1 Hz; and/or said magnetic or transcutaneous stimulation comprises stimulation at a frequency from about 20 Hz up to about 100 Hz to stop or prevent micturition; and/or said magnetic or transcutaneous stimulation is at a frequency of about 30 Hz ([0062], [0063] and [0069]). Regarding claim 17, said treatment comprising said transcutaneous stimulation comprises 1, or 2, or 3, or 4, or 5, or 6, or 7, or 8, or 9, or 10 or more continuous stimulation periods [0062].  Regarding claim 19, said continuous stimulation period(s) range in duration from about 10 sec, or from about 20 sec, or from about 3 sec or from about 40 sec, or from about 50 sec, or from about 1 min, or from about 2 minutes up to about 10 minutes, or up to about 8 minutes, or up to about 6 minutes [0062].  Regarding claims 33 and 39, said electrical stimulation is applied over T1-T12 (which covers the midline of the spinal cord) and C1-C8 [0092].  Regarding claim 41, said transcutaneous stimulation is at a frequency of at least about 0.5 Hz, or at least about 1 Hz, or at least about 2 Hz, or at least about 3 Hz, or at least about 4 Hz, or at least about 5 Hz, or at least about 10 Hz, or at least about 20 Hz or at least about 30 Hz or at least about 40 Hz or at least about 50 Hz or at least about 60 Hz or at least about 70 Hz or at least about 80 Hz or at least about 90 Hz or at least about 100 Hz, or at least about 200 Hz, or at least about 300 Hz, or at least about 400 Hz, or at least about 500 Hz ([0062], [0063] and [0069]).  Regarding claim 57, said transcutaneous electrical stimulus is applied for 1 to 30 s, or for about 5 to 30 s, or for about 10 to about 30 s [0063].  Regarding claim 58, said transcutaneous electrical stimulus is about 30 to about 100 mA ([0062] and [0063]); and/or said electrical stimulation comprises pulses that are about 1 ms in duration [0062].  Regarding claim 81, said method comprises providing said magnetic stimulation in combination with said transcutaneous electrical stimulation ([0023], [0090] and [0095]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al. (U.S. Pub. No. 2003/0158583) in view of Rezai et al. (U.S. Pub. No. 2015/0190634).  Regarding claim 14, Burnett discloses the invention as claimed, see rejection supra; however Burnett fails to disclose wherein said magnetic stimulation comprises pulses ranging in duration from about 5 µs, or from about 10 µs, or from about 15 µs, or from about 20 µs up to about 500 µs, or up to about 400 µs, or up to about 300 µs, or up to about 200 µs, or up to about 100 µs, or up to about 50 µs; and/or said magnetic stimulation comprises pulses that are about 25 µs in duration.  Rezai et al. (hereinafter Rezai) discloses a method and therapy device for treating the central nervous system, which is associated with GI disorders (see Abstract).  Rezai further discloses stimulation may be in the form of magnetic or electric, and further that the pulse width may be from about 5 µs, or from about 10 µs, or from about 15 µs, or from about 20 µs up to about 500 µs, or up to about 400 µs, or up to about 300 µs, or up to about 200 µs, or up to about 100 µs, or up to about 50 µs [0063].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a range of pulse widths as taught by Rezai, in a magnetic stimulation device as suggested by Burnett, as Burnett teaches the application of such stimulation to areas involving incontinence and Rezai likewise discloses the treatment of incontinence to include magnetic stimulation in the disclosed ranges to reduce or alleviate symptoms associated with GI issues ([0088] and [0089]). 
Claims 16, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al. (U.S. Pub. No. 2003/0158583).  Regarding claim 16, Burnett fails to disclose explicitly that the magnetic stimulation is monophasic, however Burnett makes such obvious as Burnett discloses applying individual impulses in order to measure the effectiveness of the treatment and observe voiding efficacy with respect to alleviating incontinence symptoms [0072].  
Regarding claim 26, Burnett fails to disclose explicitly that treatment of said subject with said magnetic stimulation facilitates volitional voiding after cessation of said magnetic stimulation, however Burnett makes such obvious as Burnett discloses that following treatment, voiding efficacy will be observed [0072] which is interpreted to be a time period after magnetic stimulation has ceased, and further discloses that electromagnetic stimulation of sacral nerve roots acutely abolishes unstable contractions in patient with stress urinary incontinence [0025].  Regarding claim 27, Burnett discloses that said treatment is repeated daily [0066], however does not disclose explicitly that that treatment is repeated until the subject obtains volitional control of micturition.  However, Burnett makes such obvious as Burnett discloses that following treatment, voiding efficacy will be observed [0072], which would indicate obtaining some level of control of micturition and that the therapy can be administered on an as-needed basis [0066] (which would indicate some control was reached as cessation of treatment did occur).  
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al. (U.S. Pub. No. 2003/0158583) in view of Burnett (U.S. Pub. No. 2012/0302821).  Regarding claim 40, Burnett (‘583) discloses the invention as claimed, see rejection supra; however Burnett (‘583) fails to disclose explicitly wherein said magnetic stimulation produces a magnetic field of at least about 1 tesla, or at least about 2 tesla, or at least about 3 tesla, or at least about 4 tesla, or at least about 5 tesla.  Burnett (‘821) discloses a method wherein said magnetic stimulation produces a magnetic field of at least about 1 tesla, or at least about 2 tesla, or at least about 3 tesla, or at least about 4 tesla, or at least about 5 tesla (see Abstract; [0117], and [0193] discloses use of electromagnetic fields to target nerves and to treat incontinence using coils that generates about 1 to 10 tesla).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the therapeutic magnetic fields used as taught by Burnett (‘583), with magnetic fields of at least about 1 tesla, as taught by Burnett (‘821) as Burnett (‘583) discloses the treatment of issues surrounding urinary incontinence and Burnett (‘821) teaches such ranges of magnetic fields as such ranges are beneficial to alleviate symptoms associated urinary incontinence [0193]. 
Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Rezai et al. (U.S. Pub. No. 2015/0190634).  Regarding claim 23, while Rezai does not disclose explicitly a step of repeating the treatment, Rezai makes such obvious as Rezai discloses delivering a therapy signal for a time sufficient to effectively treat the GI disorders [0098].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to repeat such treatment in light of this as it is well-understood in the medical arena that treatment procedures will be repeated to achieve desireable results.  
Regarding claim 26, Rezai fails to disclose explicitly that treatment of said subject with said electrical stimulation facilitates volitional voiding at a later time without electrical stimulation, however Rezai makes such obvious as Rezai discloses providing a therapy signal for a time sufficient to effectively treat the GI disorder [0098], after which time the achieved voiding function would be reached and the electrical stimulation no longer required.  
Claims 52, 54 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Rezai et al. (U.S. Pub. No. 2015/0190634) in view of Southwell et al. (U.S. Pub. No. 2012/0221073).  Regarding claims 52 and 54, Rezai discloses the invention as claimed, see rejection supra; however Rezai fails to disclose that the electrical stimulation is provided on a high frequency carrier signal.  Southwell et al. (hereinafter Southwell) discloses a method of treating waste evacuation via administration of transcutaneous electrical stimulation to the lumbar region, wherein the electrical stimulation is provided on a high frequency carrier signal (4kHz) at around 5 to 33 mA for the purpose of providing output to multiple stimulation electrodes [0022].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the electrical stimulation on a high frequency carrier signal as taught by Southwell, in a method for providing transcutaneous electrical stimulation to treat GI disorders as disclosed by Rezai, as Rezai discloses the use of multiple electrodes for electrically stimulating a patient [0056] and [0057] and Southwell discloses that providing such a signal on a high frequency carrier signal enables sufficient signal output to multiple electrodes [0022].  Regarding claim 55, said transcutaneous electrical stimulus is a high frequency stimulus at a duration ranging from about 0.1 up to about 2 ms, or from about 0.1 up to about 1 ms, or from about 0.5 ms up to about 1 ms, or for about 0.5 ms ([0061]-[0063] of Rezai).  

Response to Arguments
Applicant’s arguments filed 1 July 2022 with respect to the rejection of claims 19, 26 and 27 have been fully considered and are persuasive, however new grounds of rejection are presented above in light of the amendments.  

Applicant’s arguments filed 1 July 2022 with respect to the rejection of claims 1, 2, 10, 17, 23, 33, 39, 41 and 79 under 35 U.S.C. 102(a)(1) citing Burnett (‘583) have been fully considered and are not persuasive.  Regarding claim 1, Applicant contends that Burnett expressly teaches the use of stimulation parameters in contraction of muscle fibers and in contrast, claim 1 excused such a treatment by stating “the voiding or control of bladder and/or bowel is not mediated by peripheral nerve stimulation or direction muscles stimulation”.  However, this argument is not persuasive.  First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the voiding or control of bladder and/or bowel is not mediated by peripheral nerve stimulation or direction muscles stimulation”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim states that magnetic stimulation is applied over the midline of the spinal cord...sufficient to alter the activity of spinal circuitry, rather than direct peripheral nerve or muscle stimulation”.  And the recitation of rather than” is indefinite as it is unclear if the limitations including and following “rather than” are intended to be excluded or not (see rejection supra).  Further, Burnett meets the required limitation of the claim with the specific teaching of applying electromagnetic stimulation of sacral nerve roots [0025] (located at the midline of the spinal cord), which would consequently be at a location, frequency and intensity sufficient to alter spinal circuitry as the result of stimulation of the sacral nerve roots results in abolishing unstable contractions in patients with stress urinary incontinence [0025].  And while Applicant further contends that the contraction of muscle fibers by induction of twitches is not volitional, Burnett discloses the alleviation of unstable contractions in patient with stress urinary incontinence, which would enable a patient to regain (voluntary) control.  [0025].  Applicant also contends that Burnett does not disclose sites of stimulation for the treatment of neurogenic bladder/bowel, however “the treatment of neurogenic bladder/bowel” is a recitation of intended use, which Burnett is capable of as disclosed in [0025] with the application of stimulation to the sacral nerve roots (of the lower spine) and the teaching of [0064] in which Burnett discloses that the present invention is intended for use in any situation in which electromagnetic stimulation of tissues is desired, such as treatment of neurogenic bladder and bowel.  In view of the foregoing, the rejection of claims 1, 2, 10, 17, 23, 33, 39, 41 and 79 under 35 U.S.C. 102(a)(1) citing Burnett (‘583) has been maintained.  

Applicant’s arguments filed 1 July 2022 with respect to the rejection of claims 1, 2, 10, 17, 19, 33, 39, 41, 57, 58, 79 and 81 under 35 U.S.C. 102(a)(1) citing Rezai (‘634) have been fully considered and are not persuasive.  Applicant contends that Rezai discloses methods and devices for the treatment of function GI disorders with no identified underlying pathophysiology and the instant claims pertain to a method of facilitating voiding or control of bladder and/or bowel where the dysfunctional bladder and/or bowel comprise any of the listed ailments of claim 1 and that one of ordinary skill in the art would recognize all of the conditions listed in claim 1 to have an identified underlying pathophysiology that is attributable to anatomic and/or biochemical defects.  However, this argument is not persuasive.  While Applicant argues the pathophysiology of the prior art and that of the instant claims, claim 1 specifically recites that one of the dysfunctional bladder and/or bowel functions listed comprises “irritable bowel syndrome” which is disclosed throughout Rezai at paragraphs [0007], [0012], [0027] and [0074].  In view of the foregoing, the rejection of claims 1, 2, 10, 17, 19, 33, 39, 41, 57, 58, 79 and 81 under 35 U.S.C. 102(a)(1) citing Rezai (‘634) has been maintained.  

Applicant’s arguments filed 1 July 2022 with respect to the rejection of claim 14 under 35 U.S.C. 103 citing Burnett (‘583) in view of Rezai (‘634) have been fully considered and are not persuasive.  Applicant’s arguments are contingent upon those presented with respect to claim 1, which are maintained for the reasons noted above.

Applicant’s arguments filed 1 July 2022 with respect to the rejection of claims 16, 26 and 27 under 35 U.S.C. 103 citing Burnett (‘583) have been fully considered and are not persuasive.  Applicant contends that paragraph [0064] of Burnett, as cited by the examiner, offers no teach that would lead one of ordinary skill in the art to understand that the subject could ever achieve voluntary control of bladder or bowel without magnetic stimulation per the teaching of “…administered on an as needed basis ad infitinitum.”.  However, this argument is not persuasive. Regarding claim 26, only paragraph [0072] is cited.  And while a particular sentence of paragraph [0066] cited by Applicant regards a specific subset of patients with long-term immobilization, it does indicate administration “as needed” which would make obvious periods of time where the therapy is not required because results of the treatment were achieved, which would be patient control.  And with respect to paragraph [0072], which is actually cited in the rejection of claim 26 in the previous Office action, Burnett teaches time periods of before, during and after treatment (the latter of which would indicate cessation of treatment).  Burnett further indicates the provision of voiding with the teaching of assessing with observation voiding efficacy to determine the effectiveness of the treatment impulses and also assessment of muscle contraction strength, which would indicate a subject’s ability to control voiding.  In view of the foregoing, the rejection of claims 16, 26 and 27 under 35 U.S.C. 103 citing Burnett (‘583) has been maintained.  
  
Applicant’s arguments filed 1 July 2022 with respect to the rejection of claims 23 and 26 under 35 U.S.C. 103 citing Rezai (‘634) have been fully considered and are not persuasive.  Regarding claim 26, Applicant also contends that Rezai does not disclose treatment of said subject with electrical stimulation which would facilitate volitional voiding at a later time without electrical stimulation as Rezai does not imply that a subject recovers volitional control over bladder or bowel but simply reducing the effect of, or improving or normalizing constipation by immediate inducement of voiding of bowel which need not be volitional.  However, this argument is not persuasive. While applicant points out such definition of the terms “treat” and “treating” as defined by Rezai in a separate paragraph ([0028]), paragraph [0098], which is cited in the Office action, states “…for a time sufficient to effectively treat the functional GI disorder.”.  Paragraph [0028] as noted by Applicant, though not highlighted, also states that “treat” or “treating” can refer to preventing and alleviating the symptoms of a functional GI disorder, in addition to terminating and completely inhibiting them “such that the subject no longer suffers from the functional GI disorder..” which would imply recovery of a subject from the symptoms that characterize the GI disorder. In view of the foregoing, the rejection of claim 26 under 35 U.S.C. 103 citing Rezai (‘634) has been maintained.  

Applicant’s arguments filed 1 July 2022 with respect to the rejection of claim 40 under 35 U.S.C. 103 citing Burnett (‘583) in view of Burnett (‘821) have been fully considered and are not persuasive.  Applicant reiterates arguments with respect to claim 26 here, which are addressed above.  Applicant contends that Burnett ‘821 would not remedy the defects of Burnett ‘583 as Burnett ‘821 teaches stimulation of peripheral nerves, in particular the posterior tibial nerve or the popliteal nerve, which would offer no teaching which leads to a cumulative improvement that permits subjects to obtain volitional bladder control.  However, this argument is not persuasive.  While Burnett ‘821 may provide various areas of nerve stimulation, Burnett also specifically discloses stimulation via electromagnetic fields to target nerves for treatment of incontinence using coils that generate about 1 to 10 tesla ([0117] and [0193]), which would target a region/ailment associated with control of the bladder.  In view of the foregoing, the rejection of claim 40 under 35 U.S.C. 103 citing Burnett (‘583) in view of Burnett (‘821) has been maintained.  

Applicant’s arguments filed 1 July 2022 with respect to the rejection of claims 52, 54 and 55 under 35 U.S.C. 103 citing Rezai (‘634) in view of Southwell (‘073) have been fully considered and are not persuasive. Applicant reiterates arguments with respect to claim 1 here, which are addressed above.  Applicant further contends that Southwell teaches use of transcutaneous stimulation to facilitate waste evacuation, however no teaching exists of the location of electrodes over the midline of the spinal cord.  However, this argument is not persuasive as application of the stimulation over the midline of the spinal cord is recited in claim 1, and is also taught by Rezai, per the rejection given to claim 1 under 35 U.S.C. 102(a)(1) citing Rezai.  Claims 52, 54 and 55, presently being addressed, are with respect to transcutaneous electrical stimulation signal/stimulus itself.  In view of the foregoing, the rejection of claims 52, 54 and 55 under 35 U.S.C. 103 citing Rezai (‘634) in view of Southwell (‘073) has been maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791